Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
1.	This is in response to application filed on 12/17/2021 in which claims 1-20 are presented for examination.

Information Disclosure Statement
2.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


       Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gupta et. al., (US 2015/0249907), (hereinafter, Gupta) in view of Das et al., (US 2015/0192414), (hereinafter, Das).

Regarding claims 1 and 15-16, Gupta discloses a method/ more non-transitory machine-readable media embodying program instructions/system (= method and system for location estimation in a multi-floor environment, see [0004]) comprising:
 determining a first estimated position of a mobile device at a first time (= user 128 depicted to be positioned at floor 108 and user 128 is associated with device 130, see [0029, 0071 and 0086]);
 acquiring, from one or more data sources, a first set of terrain or structural information for a first area that includes the first estimated position (= navigating from floor 706 to floor 708 using staircase 704 in a multi-floor environment 700; and sensor module 210 is configured to facilitate detection of user step movements, see [0071 and 0086]);
 determining, using the first set of terrain or structural information and the first estimated position, that the mobile device was near or within a structure at the first time (= sensor and wireless signal based floor determination are performed, including first uncertainty estimation 1106, see [0086-87]);
 determining a second estimated position of the mobile device at a second time (= at 1108 of the flow 1100, a relative floor determination is performed to generate floor location estimate 1106 along with corresponding second uncertainty estimate 1112, see [0087]);
 acquiring, from the one or more data sources, a second set of terrain or structural information for a second area that includes the second estimated position (= navigating from floor 706 to floor 708 using staircase 704 in a multi-floor environment 700; and sensor module 210 is configured to facilitate detection of user step movements, see [0071 and 0086]);
 determining, using the second set of terrain or structural information and the second estimated position, that the mobile device was near or within the structure at the second time (= at 1108 of the flow 1100, a relative floor determination is performed to generate floor location estimate 1106 along with corresponding second uncertainty estimate 1112, see [0087]);
 determining one or more values indicative of vertical movement by the mobile device during a period of time between the first time and the second time, wherein the one or more values indicative of vertical movement are determined using measurements of pressure from a pressure sensor of the mobile device (= pressure measurements corresponding to the user movements are received from pressure sensor 214 and a vertical velocity estimation is performed, see [0030, 0070 and 0088]);
 comparing the one or more values indicative of vertical movement to a set of one or more threshold conditions (= vertical velocity information 608 is then compared against a predefined threshold in vertical motion indication, see [0070]).
Gupta explicitly fails to disclose the claimed limitations of: “determining a context of the mobile device based on one or more results of comparing the one or more values indicative of vertical movement to the set of one or more threshold conditions.”
However, Das, which is an analogous art equivalently discloses the claimed limitations of: “determining a context of the mobile device based on one or more results of comparing the one or more values indicative of vertical movement to the set of one or more threshold conditions (see, [0049 and 0055-56]).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Das with Gupta for the benefit of achieving a communication system that includes the utilization of pressure sensor data, such as barometer readings, in determining contextual information in an energy and time-efficient  manner. 
Regarding claim 2, as mentioned in claim 1, Gupta explicitly fails to discloses the method wherein: determining if the mobile device was near or within the structure at the first time comprises determining that the mobile device was near or within a building at the first time; determining if the mobile device was near or within the structure at the second time comprises determining that the mobile device was near or within the building at the second time; determining one or more values indicative of vertical movement comprises one or more of: (a) determining a difference in pressure between a first measurement of pressure made by the pressure sensor of the mobile device at the first time and a second measurement of pressure made by the pressure sensor of the mobile device at the second time, or (b) determining a rate of pressure change during the period of time; comparing the one or more values indicative of vertical movement to the set of one or more threshold conditions comprises one or more of: (a) determining if a magnitude of the difference in pressure is above a first pressure difference threshold, or (b) determining if a magnitude of the rate of pressure change is above a first pressure change threshold; and determining the context comprises determining that the mobile device is on an elevator when the one or more results indicate one or more of: (a) the magnitude of the difference in pressure is above the first pressure difference threshold, or (b) the magnitude of the rate of pressure change is above the first pressure change threshold.
	However, Das, which is an analogous art, equivalently disclose the method wherein: determining if the mobile device was near or within the structure at the first time comprises determining that the mobile device was near or within a building at the first time; determining if the mobile device was near or within the structure at the second time comprises determining that the mobile device was near or within the building at the second time; determining one or more values indicative of vertical movement comprises one or more of: (a) determining a difference in pressure between a first measurement of pressure made by the pressure sensor of the mobile device at the first time and a second measurement of pressure made by the pressure sensor of the mobile device at the second time, or (b) determining a rate of pressure change during the period of time; comparing the one or more values indicative of vertical movement to the set of one or more threshold conditions comprises one or more of: (a) determining if a magnitude of the difference in pressure is above a first pressure difference threshold, or (b) determining if a magnitude of the rate of pressure change is above a first pressure change threshold; and determining the context comprises determining that the mobile device is on an elevator when the one or more results indicate one or more of: (a) the magnitude of the difference in pressure is above the first pressure difference threshold, or (b) the magnitude of the rate of pressure change is above the first pressure change threshold (see, [0054-55 and 0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Das with Gupta for the benefit of achieving a communication system that includes the utilization of pressure sensor data, such as barometer readings, in determining contextual information in an energy and time-efficient  manner. 
Regarding claim 3, as mentioned in claim 1, Gupta explicitly fails to discloses the method wherein: determining if the mobile device was near or within the structure at the first time comprises determining that the mobile device was near or within a building at the first time; determining if the mobile device was near or within the structure at the second time comprises determining that the mobile device was near or within the building or a neighboring building at the second time; determining one or more values indicative of vertical movement comprises one or more of: (a) determining a difference in pressure between a first measurement of pressure made by the pressure sensor of the mobile device at the first time and a second measurement of pressure made by the pressure sensor of the mobile device at the second time, or (b) determining a rate of pressure change during the period of time; comparing the one or more values indicative of vertical movement to the set of one or more threshold conditions comprises one or more of: (a) determining if a magnitude of the difference in pressure is not above a first pressure difference threshold but is above a second pressure difference threshold, or (b) determining if a magnitude of the rate of pressure change is not above a first pressure change threshold but is above a second pressure change threshold; and determining the context comprises determining that the mobile device is on an escalator when the one or more results indicate one or more of: (a) the magnitude of the difference in pressure is not above the first pressure difference threshold but is above the second pressure difference threshold, or (b) the magnitude of the rate of pressure change is not above the first pressure change threshold but is above the second pressure change threshold.
	However, Das, which is an analogous art, equivalently disclose the method wherein: determining if the mobile device was near or within the structure at the first time comprises determining that the mobile device was near or within a building at the first time; determining if the mobile device was near or within the structure at the second time comprises determining that the mobile device was near or within the building or a neighboring building at the second time; determining one or more values indicative of vertical movement comprises one or more of: (a) determining a difference in pressure between a first measurement of pressure made by the pressure sensor of the mobile device at the first time and a second measurement of pressure made by the pressure sensor of the mobile device at the second time, or (b) determining a rate of pressure change during the period of time; comparing the one or more values indicative of vertical movement to the set of one or more threshold conditions comprises one or more of: (a) determining if a magnitude of the difference in pressure is not above a first pressure difference threshold but is above a second pressure difference threshold, or (b) determining if a magnitude of the rate of pressure change is not above a first pressure change threshold but is above a second pressure change threshold; and determining the context comprises determining that the mobile device is on an escalator when the one or more results indicate one or more of: (a) the magnitude of the difference in pressure is not above the first pressure difference threshold but is above the second pressure difference threshold, or (b) the magnitude of the rate of pressure change is not above the first pressure change threshold but is above the second pressure change threshold (see, [0054-55]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Das with Gupta for the benefit of achieving a communication system that includes the utilization of pressure sensor data, such as barometer readings, in determining contextual information in an energy and time-efficient  manner. 
Regarding claim 4, as mentioned in claim 1, Gupta explicitly fails to discloses the method wherein: determining if the mobile device was near or within the structure at the first time comprises determining that the mobile device was near or within a ramp at the first time; determining if the mobile device was near or within the structure at the second time comprises determining that the mobile device was near or within the ramp at the second time; determining one or more values indicative of vertical movement comprises one or more of: (a) determining a difference in pressure between a first measurement of pressure made by the pressure sensor of the mobile device at the first time and a second measurement of pressure made by the pressure sensor of the mobile device at the second time, or (b) determining a rate of pressure change during the period of time; comparing the one or more values indicative of vertical movement to the set of one or more threshold conditions comprises one or more of: (a) determining if a magnitude of the difference in pressure is above a first pressure difference threshold, or (b) determining if a magnitude of the rate of pressure change is above a first pressure change threshold; and determining the context comprises determining that the mobile device is moving on the ramp via a motorized vehicle when the one or more results indicate one or more of (a) the magnitude of the difference in pressure is above the first pressure difference threshold, or (b) the magnitude of the rate of pressure change is above the first pressure change threshold.
However, Das, which is an analogous art, equivalently disclose the method wherein: determining if the mobile device was near or within the structure at the first time comprises determining that the mobile device was near or within a ramp at the first time; determining if the mobile device was near or within the structure at the second time comprises determining that the mobile device was near or within the ramp at the second time; determining one or more values indicative of vertical movement comprises one or more of: (a) determining a difference in pressure between a first measurement of pressure made by the pressure sensor of the mobile device at the first time and a second measurement of pressure made by the pressure sensor of the mobile device at the second time, or (b) determining a rate of pressure change during the period of time; comparing the one or more values indicative of vertical movement to the set of one or more threshold conditions comprises one or more of: (a) determining if a magnitude of the difference in pressure is above a first pressure difference threshold, or (b) determining if a magnitude of the rate of pressure change is above a first pressure change threshold; and determining the context comprises determining that the mobile device is moving on the ramp via a motorized vehicle when the one or more results indicate one or more of (a) the magnitude of the difference in pressure is above the first pressure difference threshold, or (b) the magnitude of the rate of pressure change is above the first pressure change threshold (see, [0045 and 0076]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Das with Gupta for the benefit of achieving a communication system that includes the utilization of pressure sensor data, such as barometer readings, in determining contextual information in an energy and time-efficient  manner. 
Regarding claim 5, as mentioned in claim 1, Gupta explicitly fails to discloses the method wherein: determining if the mobile device was near or within the structure at the first time comprises determining that the mobile device was near or within a ramp at the first time; determining if the mobile device was near or within the structure at the second time comprises determining that the mobile device was near or within the ramp at the second time; determining one or more values indicative of vertical movement comprises one or more of: (a) determining a difference in pressure between a first measurement of pressure made by the pressure sensor of the mobile device at the first time and a second measurement of pressure made by the pressure sensor of the mobile device at the second time, or (b) determining a rate of pressure change during the period of time; comparing the one or more values indicative of vertical movement to the set of one or more threshold conditions comprises one or more of: (a) determining if a magnitude of the difference in pressure is not above a first pressure difference threshold but is above a second pressure difference threshold, or (b) determining if a magnitude of the rate of pressure change is not above a first pressure change threshold but is above a second pressure change threshold; and determining the context comprises determining that the mobile device is with a user who is walking on the ramp when the one or more results indicate one or more of (a) the magnitude of the difference in pressure is not above the first pressure difference threshold but is above the second pressure difference threshold, or (b) the magnitude of the rate of pressure change is not above the first pressure change threshold but is above the second pressure change threshold.
            However, Das, which is an analogous art, equivalently disclose the method wherein: determining if the mobile device was near or within the structure at the first time comprises determining that the mobile device was near or within a ramp at the first time; determining if the mobile device was near or within the structure at the second time comprises determining that the mobile device was near or within the ramp at the second time; determining one or more values indicative of vertical movement comprises one or more of: (a) determining a difference in pressure between a first measurement of pressure made by the pressure sensor of the mobile device at the first time and a second measurement of pressure made by the pressure sensor of the mobile device at the second time, or (b) determining a rate of pressure change during the period of time; comparing the one or more values indicative of vertical movement to the set of one or more threshold conditions comprises one or more of: (a) determining if a magnitude of the difference in pressure is not above a first pressure difference threshold but is above a second pressure difference threshold, or (b) determining if a magnitude of the rate of pressure change is not above a first pressure change threshold but is above a second pressure change threshold; and determining the context comprises determining that the mobile device is with a user who is walking on the ramp when the one or more results indicate one or more of (a) the magnitude of the difference in pressure is not above the first pressure difference threshold but is above the second pressure difference threshold, or (b) the magnitude of the rate of pressure change is not above the first pressure change threshold but is above the second pressure change threshold (see, [0055-56]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Das with Gupta for the benefit of achieving a communication system that includes the utilization of pressure sensor data, such as barometer readings, in determining contextual information in an energy and time-efficient  manner. 
Regarding claim 6, as mentioned in claim 1, Gupta explicitly fails to discloses the method wherein: determining if the mobile device was near or within the structure at the first time comprises determining that the mobile device was near or within a bridge or an overpass at the first time; determining if the mobile device was near or within a structure at the second time comprises determining that the mobile device was near or within the bridge or the overpass at the second time; determining one or more values indicative of vertical movement comprises one or more of: (a) determining a difference in pressure between a first measurement of pressure made by the pressure sensor of the mobile device at the first time and a second measurement of pressure made by the pressure sensor of the mobile device at the second time, or (b) determining a rate of pressure change during the period of time; comparing the one or more values indicative of vertical movement to the set of one or more threshold conditions comprises one or more of: (a) determining if the difference in pressure is below a pressure difference threshold, (b) determining if the rate of pressure change is below a pressure change threshold; and determining the context comprises determining that the mobile device is on the bridge or the overpass when the one or more results indicate one or more of: (a) the difference in pressure is below the pressure difference threshold, or (b) the rate of pressure change is below the pressure change threshold.
            However, Das, which is an analogous art, equivalently disclose the method wherein: determining if the mobile device was near or within the structure at the first time comprises determining that the mobile device was near or within a bridge or an overpass at the first time; determining if the mobile device was near or within a structure at the second time comprises determining that the mobile device was near or within the bridge or the overpass at the second time; determining one or more values indicative of vertical movement comprises one or more of: (a) determining a difference in pressure between a first measurement of pressure made by the pressure sensor of the mobile device at the first time and a second measurement of pressure made by the pressure sensor of the mobile device at the second time, or (b) determining a rate of pressure change during the period of time; comparing the one or more values indicative of vertical movement to the set of one or more threshold conditions comprises one or more of: (a) determining if the difference in pressure is below a pressure difference threshold, (b) determining if the rate of pressure change is below a pressure change threshold; and determining the context comprises determining that the mobile device is on the bridge or the overpass when the one or more results indicate one or more of: (a) the difference in pressure is below the pressure difference threshold, or (b) the rate of pressure change is below the pressure change threshold (see, [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Das with Gupta for the benefit of achieving a communication system that includes the utilization of pressure sensor data, such as barometer readings, in determining contextual information in an energy and time-efficient  manner. 
Regarding claim 7, as mentioned in claim 1, Gupta explicitly fails to discloses the method wherein: determining if the mobile device was near or within the structure at the first time comprises determining that the mobile device was near or within an underpass at the first time; determining if the mobile device was near or within the structure at the second time comprises determining that the mobile device was near or within the underpass at the second time; determining one or more values indicative of vertical movement comprises one or more of: (a) determining a difference in pressure between a first measurement of pressure made by the pressure sensor of the mobile device at the first time and a second measurement of pressure made by the pressure sensor of the mobile device at the second time, or (b) determining a rate of pressure change during the period of time; comparing the one or more values indicative of vertical movement to the set of one or more threshold conditions comprises one or more of: (a) determining if the difference in pressure is above a pressure difference threshold, or (b) determining if the rate of pressure change is above a pressure change threshold; and determining the context comprises determining that the mobile device is on the underpass when the one or more results indicate one or more of: (a) the difference in pressure is above the pressure difference threshold, or (b) the rate of pressure change is above the pressure change threshold.
            However, Das, which is an analogous art, equivalently disclose the method wherein: determining if the mobile device was near or within the structure at the first time comprises determining that the mobile device was near or within an underpass at the first time; determining if the mobile device was near or within the structure at the second time comprises determining that the mobile device was near or within the underpass at the second time; determining one or more values indicative of vertical movement comprises one or more of: (a) determining a difference in pressure between a first measurement of pressure made by the pressure sensor of the mobile device at the first time and a second measurement of pressure made by the pressure sensor of the mobile device at the second time, or (b) determining a rate of pressure change during the period of time; comparing the one or more values indicative of vertical movement to the set of one or more threshold conditions comprises one or more of: (a) determining if the difference in pressure is above a pressure difference threshold, or (b) determining if the rate of pressure change is above a pressure change threshold; and determining the context comprises determining that the mobile device is on the underpass when the one or more results indicate one or more of: (a) the difference in pressure is above the pressure difference threshold, or (b) the rate of pressure change is above the pressure change threshold (see, [0045 and 0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Das with Gupta for the benefit of achieving a communication system that includes the utilization of pressure sensor data, such as barometer readings, in determining contextual information in an energy and time-efficient  manner. 
Regarding claim 8, as mentioned in claim 1, Gupta explicitly fails to discloses the method wherein: determining if the mobile device was near or within the structure at the first time comprises determining that the mobile device was near or within a pathway or a bridge or an overpass at the first time; determining if the mobile device was near or within the structure at the second time comprises determining that the mobile device was near or within the bridge or the overpass at the second time; the one or more values indicative of vertical movement are further determined using altitudes of terrain at the first estimated position and the second estimated position; determining one or more values indicative of vertical movement comprises one or more of: (a) determining a difference in pressure between a first measurement of pressure made by the pressure sensor of the mobile device at the first time and a second measurement of pressure made by the pressure sensor of the mobile device at the second time, (b) determining a rate of pressure change during the period of time, or (c) determining a difference in terrain altitude between a first altitude of terrain at the first estimated position and a second altitude of terrain at the second estimated position;
comparing the one or more values indicative of vertical movement to the set of one or more threshold conditions comprises one or more of: (i) determining if the difference in pressure is below a first pressure difference threshold when the difference in terrain altitude is below a first terrain altitude difference threshold, (11) determining if the difference in terrain altitude is below a second terrain altitude difference threshold when the difference in pressure is not below a second pressure difference threshold, (111) determining if the rate of pressure change is below a first pressure change threshold when the difference in terrain altitude is below the first terrain altitude difference threshold, or (iv) determining if the difference in terrain altitude is below the second terrain altitude difference threshold when the rate of pressure change is not below a second pressure change threshold; and determining the context comprises determining that the mobile device is on the bridge or the overpass when the one or more results indicate one or more of: (1) the difference in pressure is below the first pressure difference threshold when the difference in terrain altitude is below the first terrain altitude difference threshold, (11) the difference in terrain altitude is below a second terrain altitude difference threshold when the difference in pressure is not below the second pressure difference threshold, (iii) the rate of pressure change is below the first pressure change threshold when the difference in terrain altitude is below the first terrain altitude difference threshold, or (iv) the difference in terrain altitude is below the second terrain altitude difference threshold when the rate of pressure change is not below the second pressure change threshold.
        However, Das, which is an analogous art, equivalently disclose the method wherein: determining if the mobile device was near or within the structure at the first time comprises determining that the mobile device was near or within a pathway or a bridge or an overpass at the first time; determining if the mobile device was near or within the structure at the second time comprises determining that the mobile device was near or within the bridge or the overpass at the second time; the one or more values indicative of vertical movement are further determined using altitudes of terrain at the first estimated position and the second estimated position; determining one or more values indicative of vertical movement comprises one or more of: (a) determining a difference in pressure between a first measurement of pressure made by the pressure sensor of the mobile device at the first time and a second measurement of pressure made by the pressure sensor of the mobile device at the second time, (b) determining a rate of pressure change during the period of time, or (c) determining a difference in terrain altitude between a first altitude of terrain at the first estimated position and a second altitude of terrain at the second estimated position;
comparing the one or more values indicative of vertical movement to the set of one or more threshold conditions comprises one or more of: (i) determining if the difference in pressure is below a first pressure difference threshold when the difference in terrain altitude is below a first terrain altitude difference threshold, (11) determining if the difference in terrain altitude is below a second terrain altitude difference threshold when the difference in pressure is not below a second pressure difference threshold, (111) determining if the rate of pressure change is below a first pressure change threshold when the difference in terrain altitude is below the first terrain altitude difference threshold, or (iv) determining if the difference in terrain altitude is below the second terrain altitude difference threshold when the rate of pressure change is not below a second pressure change threshold; and determining the context comprises determining that the mobile device is on the bridge or the overpass when the one or more results indicate one or more of: (1) the difference in pressure is below the first pressure difference threshold when the difference in terrain altitude is below the first terrain altitude difference threshold, (11) the difference in terrain altitude is below a second terrain altitude difference threshold when the difference in pressure is not below the second pressure difference threshold, (iii) the rate of pressure change is below the first pressure change threshold when the difference in terrain altitude is below the first terrain altitude difference threshold, or (iv) the difference in terrain altitude is below the second terrain altitude difference threshold when the rate of pressure change is not below the second pressure change threshold (see, [0055-56 and 64]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Das with Gupta for the benefit of achieving a communication system that includes the utilization of pressure sensor data, such as barometer readings, in determining contextual information in an energy and time-efficient  manner. 

Regarding claim 9, as mentioned in claim 1, Gupta explicitly fails to discloses the method wherein: determining if the mobile device was near or within the structure at the first time comprises determining that the mobile device was near or within an underpass at the first time; determining if the mobile device was near or within the structure at the second time comprises determining that the mobile device was near or within the underpass at the second time; the one or more values indicative of vertical movement are further determined using altitudes of terrain at the first estimated position and the second estimated position; determining one or more values indicative of vertical movement comprises one or more of: (a) determining a difference in pressure between a first measurement of pressure made by the pressure sensor of the mobile device at the first time and a second measurement of pressure made by the pressure sensor of the mobile device at the second time, (b) determining a rate of pressure change during the period of time, or (c) determining a difference in terrain altitude between a first altitude of terrain at the first estimated position and a second altitude of terrain at the second estimated position; comparing the one or more values indicative of vertical movement to the set of one or more threshold conditions comprises one or more of: (i) determining if the difference in pressure is above a first pressure difference threshold when the difference in terrain altitude is not below a first terrain altitude difference threshold, (ii) determining if the difference in terrain altitude is above a second terrain altitude difference threshold when the difference in pressure is not above a second pressure difference threshold, (111) determining if the rate of pressure change is above a first pressure change threshold when the difference in terrain altitude is not below the first terrain altitude difference threshold, or (iv) determining if the difference in terrain
altitude is above the second terrain altitude difference threshold when the rate of pressure change is not above a second pressure change threshold; and determining the context comprises determining that the mobile device is on the underpass when the one or more results indicate one or more of: (i) the difference in pressure is above the first pressure difference threshold when the difference in terrain altitude is not below the first terrain altitude difference threshold, (ii) the difference in terrain altitude is above the second terrain altitude difference threshold when the difference in pressure is not above the second pressure difference threshold, (iii) the rate of pressure change is above the first pressure change threshold when the difference in terrain altitude is not below the first terrain altitude difference threshold, or (iv) the difference in terrain altitude is above the second terrain altitude difference threshold when the rate of pressure change is not above the second pressure change threshold.
            However, Das, which is an analogous art, equivalently disclose the method wherein: determining if the mobile device was near or within the structure at the first time comprises determining that the mobile device was near or within an underpass at the first time; determining if the mobile device was near or within the structure at the second time comprises determining that the mobile device was near or within the underpass at the second time; the one or more values indicative of vertical movement are further determined using altitudes of terrain at the first estimated position and the second estimated position; determining one or more values indicative of vertical movement comprises one or more of: (a) determining a difference in pressure between a first measurement of pressure made by the pressure sensor of the mobile device at the first time and a second measurement of pressure made by the pressure sensor of the mobile device at the second time, (b) determining a rate of pressure change during the period of time, or (c) determining a difference in terrain altitude between a first altitude of terrain at the first estimated position and a second altitude of terrain at the second estimated position; comparing the one or more values indicative of vertical movement to the set of one or more threshold conditions comprises one or more of: (i) determining if the difference in pressure is above a first pressure difference threshold when the difference in terrain altitude is not below a first terrain altitude difference threshold, (ii) determining if the difference in terrain altitude is above a second terrain altitude difference threshold when the difference in pressure is not above a second pressure difference threshold, (111) determining if the rate of pressure change is above a first pressure change threshold when the difference in terrain altitude is not below the first terrain altitude difference threshold, or (iv) determining if the difference in terrain
altitude is above the second terrain altitude difference threshold when the rate of pressure change is not above a second pressure change threshold; and determining the context comprises determining that the mobile device is on the underpass when the one or more results indicate one or more of: (i) the difference in pressure is above the first pressure difference threshold when the difference in terrain altitude is not below the first terrain altitude difference threshold, (ii) the difference in terrain altitude is above the second terrain altitude difference threshold when the difference in pressure is not above the second pressure difference threshold, (iii) the rate of pressure change is above the first pressure change threshold when the difference in terrain altitude is not below the first terrain altitude difference threshold, or (iv) the difference in terrain altitude is above the second terrain altitude difference threshold when the rate of pressure change is not above the second pressure change threshold (see, [0055-56 and 64]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Das with Gupta for the benefit of achieving a communication system that includes the utilization of pressure sensor data, such as barometer readings, in determining contextual information in an energy and time-efficient  manner. 
Regarding claim 10, as mentioned in claim 1, Gupta explicitly fails to discloses the method wherein: determining if the mobile device was near or within the structure at the first time comprises determining that the mobile device was near or within a tunnel at the first time; determining if the mobile device was near or within the structure at the second time comprises determining that the mobile device was near or within the tunnel at the second time; determining one or more values indicative of vertical movement comprises one or more of: (a) determining a difference in pressure between a first measurement of pressure made by the pressure sensor of the mobile device at the first time and a second measurement of pressure made by the pressure sensor of the mobile device at the second time, or (b) determining a rate of pressure change during the period of time; comparing the one or more values indicative of vertical movement to the set of one or more threshold conditions comprises one or more of: (a) determining if the difference in pressure is above a pressure difference threshold, or (b) determining if the rate of pressure change is above a pressure change threshold; and determining the context comprises determining that the mobile device is in the tunnel when the one or more results indicate one or more of: (a) the difference in pressure is above the pressure difference threshold, or (b) the rate of pressure change is above the pressure change threshold.
            However, Das, which is an analogous art, equivalently disclose the method wherein: determining if the mobile device was near or within the structure at the first time comprises determining that the mobile device was near or within a tunnel at the first time; determining if the mobile device was near or within the structure at the second time comprises determining that the mobile device was near or within the tunnel at the second time; determining one or more values indicative of vertical movement comprises one or more of: (a) determining a difference in pressure between a first measurement of pressure made by the pressure sensor of the mobile device at the first time and a second measurement of pressure made by the pressure sensor of the mobile device at the second time, or (b) determining a rate of pressure change during the period of time; comparing the one or more values indicative of vertical movement to the set of one or more threshold conditions comprises one or more of: (a) determining if the difference in pressure is above a pressure difference threshold, or (b) determining if the rate of pressure change is above a pressure change threshold; and determining the context comprises determining that the mobile device is in the tunnel when the one or more results indicate one or more of: (a) the difference in pressure is above the pressure difference threshold, or (b) the rate of pressure change is above the pressure change threshold (see, [0055-56 and 64]).
             Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Das with Gupta for the benefit of achieving a communication system that includes the utilization of pressure sensor data, such as barometer readings, in determining contextual information in an energy and time-efficient  manner. 
Regarding claim 11, as mentioned in claim 1, Gupta explicitly fails to discloses the method wherein: determining if the mobile device was near or within the structure at the first time comprises determining that the mobile device was near or within a pathway or a tunnel at the first time; determining if the mobile device was near or within the structure at the second time comprises determining that the mobile device was near or within the tunnel at the second time; the one or more values indicative of vertical movement are further determined using altitudes of terrain at the first estimated position and the second estimated position; determining one or more values indicative of vertical movement comprises one or more of: (a) determining a difference in pressure between a first measurement of pressure made by the pressure sensor of the mobile device at the first time and a second measurement of pressure made by the pressure sensor of the mobile device at the second time, (b) determining a rate of pressure change during the period of time, or (c) determining a difference in terrain altitude between a first altitude of terrain at the first estimated position and a second altitude of terrain at the second estimated position; comparing the one or more values indicative of vertical movement to the set of one or more threshold conditions comprises one or more of: (i) determining if the difference in pressure is above a first pressure difference threshold when the difference in terrain altitude is not below a first terrain altitude difference threshold, (ii) determining if the difference in terrain altitude is above a second terrain altitude difference threshold when the difference in pressure is not below a second pressure difference threshold, (111) determining if the rate of pressure change is above a first pressure change threshold when the difference in terrain altitude is not below the first terrain altitude difference threshold, or (iv) determining if the difference in terrain altitude is above the second terrain altitude difference threshold when the rate of pressure change is not below a second pressure change threshold; and determining the context comprises determining that the mobile device is in the tunnel when the one or more results indicate one or more of: (i) the difference in pressure is above the first pressure difference threshold when the difference in terrain altitude is not below the first terrain altitude difference threshold, (11) the difference in terrain altitude is above a second terrain altitude difference threshold when the difference in pressure is not below the second pressure difference threshold, (iii) the rate of pressure change is above the first pressure change threshold when the difference in terrain altitude is not below the first terrain altitude difference threshold, or (iv) the difference in terrain altitude is above the second terrain altitude difference threshold when the rate of pressure change is not below the second pressure change threshold.
            However, Das, which is an analogous art, equivalently disclose the method wherein: determining if the mobile device was near or within the structure at the first time comprises determining that the mobile device was near or within a pathway or a tunnel at the first time; determining if the mobile device was near or within the structure at the second time comprises determining that the mobile device was near or within the tunnel at the second time; the one or more values indicative of vertical movement are further determined using altitudes of terrain at the first estimated position and the second estimated position; determining one or more values indicative of vertical movement comprises one or more of: (a) determining a difference in pressure between a first measurement of pressure made by the pressure sensor of the mobile device at the first time and a second measurement of pressure made by the pressure sensor of the mobile device at the second time, (b) determining a rate of pressure change during the period of time, or (c) determining a difference in terrain altitude between a first altitude of terrain at the first estimated position and a second altitude of terrain at the second estimated position; comparing the one or more values indicative of vertical movement to the set of one or more threshold conditions comprises one or more of: (i) determining if the difference in pressure is above a first pressure difference threshold when the difference in terrain altitude is not below a first terrain altitude difference threshold, (ii) determining if the difference in terrain altitude is above a second terrain altitude difference threshold when the difference in pressure is not below a second pressure difference threshold, (111) determining if the rate of pressure change is above a first pressure change threshold when the difference in terrain altitude is not below the first terrain altitude difference threshold, or (iv) determining if the difference in terrain altitude is above the second terrain altitude difference threshold when the rate of pressure change is not below a second pressure change threshold; and determining the context comprises determining that the mobile device is in the tunnel when the one or more results indicate one or more of: (i) the difference in pressure is above the first pressure difference threshold when the difference in terrain altitude is not below the first terrain altitude difference threshold, (11) the difference in terrain altitude is above a second terrain altitude difference threshold when the difference in pressure is not below the second pressure difference threshold, (iii) the rate of pressure change is above the first pressure change threshold when the difference in terrain altitude is not below the first terrain altitude difference threshold, or (iv) the difference in terrain altitude is above the second terrain altitude difference threshold when the rate of pressure change is not below the second pressure change threshold (see, [0055-56 and 64]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Das with Gupta for the benefit of achieving a communication system that includes the utilization of pressure sensor data, such as barometer readings, in determining contextual information in an energy and time-efficient  manner. 
Regarding claim 12, as mentioned in claim 1, Gupta explicitly fails to discloses the method wherein: determining if the mobile device was near or within the structure at the first time comprises determining that the mobile device was near or within a pathway at the first time; determining if the mobile device was near or within the structure at the second time comprises determining that the mobile device was near or within the pathway or that it is unknown if the mobile device was near or within the pathway at the second time; determining one or more values indicative of vertical movement comprises one or more of: (a) determining a difference in pressure between a first measurement of pressure made at the first time and a second measurement of pressure made at the second time by the pressure sensor of the mobile device, (b) determining a rate of pressure change during the period of time, or (c) determining a difference in terrain altitude between a first altitude at the first estimated position and a second altitude at the second estimated position; comparing the one or more values indicative of vertical movement to the set of one or more threshold conditions comprises one or more of: (i) determining if the difference in terrain altitude is above a first terrain altitude difference threshold when a magnitude of the difference in pressure is below a first pressure difference threshold or a magnitude of the rate of pressure change is below a first pressure change threshold, (ii) determining if the difference in terrain altitude is above the first terrain altitude difference threshold when the difference in pressure is above a second pressure difference threshold or the rate of pressure change is above a second pressure change threshold, (iii) determining if the difference in terrain altitude is below a second terrain altitude difference threshold when the magnitude of the difference in pressure is below a third pressure difference threshold or the magnitude of the rate of pressure change is below a third pressure change threshold, where the magnitude of the difference in pressure or the magnitude of the rate of pressure change accounts for fluctuations of pressure stemming from a pressure sensor that does not significantly change, (iv) determining if the difference in terrain altitude is between the first terrain altitude difference threshold and the second terrain altitude difference threshold when the magnitude of the difference in pressure is above a fourth pressure difference threshold or the magnitude of the rate of pressure change is above a fourth pressure change threshold, where the magnitude of the difference in pressure or the magnitude of the rate of pressure change accounts for both ramps that go up from a road and ramps that go down from a road, or (v) determining if the difference in terrain altitude is between the first terrain altitude difference threshold and the second terrain altitude difference threshold when the difference in pressure is above a fifth pressure difference threshold or the rate of pressure change is above a fifth pressure change threshold; and determining the context comprises determining that the mobile device is one of: (4) in a tunnel when the difference in terrain altitude is above the first terrain altitude difference threshold when the magnitude of the difference in pressure is below the first pressure difference threshold or the magnitude of the rate of pressure change is below the first pressure change threshold, (11) on an underpass when the difference in terrain altitude is above the first terrain altitude difference threshold when the difference in pressure is above the second pressure difference threshold or the rate of pressure change is above the second pressure change threshold, (iii) on a bridge or an overpass when the difference in terrain altitude is below a second terrain altitude difference threshold when the magnitude of the difference in pressure is below the third pressure difference threshold or the magnitude of the rate of pressure change is below the third pressure change threshold, (iv) on a ramp when the difference in terrain altitude is between the first terrain altitude difference threshold and the second terrain altitude difference threshold when the magnitude of the difference in pressure is above the fourth pressure difference threshold or the magnitude of the rate of pressure change is above the fourth pressure change threshold , or (v) underground when the difference in terrain altitude is between the first terrain altitude difference threshold and the second terrain altitude difference threshold when the difference in pressure is above the fifth pressure difference threshold or the rate of pressure change is above the fifth pressure change threshold.
            However, Das, which is an analogous art, equivalently disclose the method wherein: determining if the mobile device was near or within the structure at the first time comprises determining that the mobile device was near or within a pathway at the first time; determining if the mobile device was near or within the structure at the second time comprises determining that the mobile device was near or within the pathway or that it is unknown if the mobile device was near or within the pathway at the second time; determining one or more values indicative of vertical movement comprises one or more of: (a) determining a difference in pressure between a first measurement of pressure made at the first time and a second measurement of pressure made at the second time by the pressure sensor of the mobile device, (b) determining a rate of pressure change during the period of time, or (c) determining a difference in terrain altitude between a first altitude at the first estimated position and a second altitude at the second estimated position; comparing the one or more values indicative of vertical movement to the set of one or more threshold conditions comprises one or more of: (i) determining if the difference in terrain altitude is above a first terrain altitude difference threshold when a magnitude of the difference in pressure is below a first pressure difference threshold or a magnitude of the rate of pressure change is below a first pressure change threshold, (ii) determining if the difference in terrain altitude is above the first terrain altitude difference threshold when the difference in pressure is above a second pressure difference threshold or the rate of pressure change is above a second pressure change threshold, (iii) determining if the difference in terrain altitude is below a second terrain altitude difference threshold when the magnitude of the difference in pressure is below a third pressure difference threshold or the magnitude of the rate of pressure change is below a third pressure change threshold, where the magnitude of the difference in pressure or the magnitude of the rate of pressure change accounts for fluctuations of pressure stemming from a pressure sensor that does not significantly change, (iv) determining if the difference in terrain altitude is between the first terrain altitude difference threshold and the second terrain altitude difference threshold when the magnitude of the difference in pressure is above a fourth pressure difference threshold or the magnitude of the rate of pressure change is above a fourth pressure change threshold, where the magnitude of the difference in pressure or the magnitude of the rate of pressure change accounts for both ramps that go up from a road and ramps that go down from a road, or (v) determining if the difference in terrain altitude is between the first terrain altitude difference threshold and the second terrain altitude difference threshold when the difference in pressure is above a fifth pressure difference threshold or the rate of pressure change is above a fifth pressure change threshold; and determining the context comprises determining that the mobile device is one of: (4) in a tunnel when the difference in terrain altitude is above the first terrain altitude difference threshold when the magnitude of the difference in pressure is below the first pressure difference threshold or the magnitude of the rate of pressure change is below the first pressure change threshold, (11) on an underpass when the difference in terrain altitude is above the first terrain altitude difference threshold when the difference in pressure is above the second pressure difference threshold or the rate of pressure change is above the second pressure change threshold, (iii) on a bridge or an overpass when the difference in terrain altitude is below a second terrain altitude difference threshold when the magnitude of the difference in pressure is below the third pressure difference threshold or the magnitude of the rate of pressure change is below the third pressure change threshold, (iv) on a ramp when the difference in terrain altitude is between the first terrain altitude difference threshold and the second terrain altitude difference threshold when the magnitude of the difference in pressure is above the fourth pressure difference threshold or the magnitude of the rate of pressure change is above the fourth pressure change threshold , or (v) underground when the difference in terrain altitude is between the first terrain altitude difference threshold and the second terrain altitude difference threshold when the difference in pressure is above the fifth pressure difference threshold or the rate of pressure change is above the fifth pressure change threshold (see, [0055-56 and 64]).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Das with Gupta for the benefit of achieving a communication system that includes the utilization of pressure sensor data, such as barometer readings, in determining contextual information in an energy and time-efficient  manner. 
Regarding claim 13, as mentioned in claim 1, Gupta explicitly fails  to disclose the method, wherein: determining if the mobile device was near or within the structure at the first time comprises determining that the mobile device was near or within a pathway at the first time; determining if the mobile device was near or within the structure at the second time comprises determining that the mobile device was near or within a building at the second time; determining one or more values indicative of vertical movement comprises one or more of: (a) determining a difference in pressure between a first measurement of pressure made by the pressure sensor of the mobile device at the first time and a second measurement of pressure made by the pressure sensor of the mobile device at the second time, or (b) determining a rate of pressure change during the period of time; comparing the one or more values indicative of vertical movement to the set of one or more threshold conditions comprises one or more of: (a) determining if the difference in pressure is above a pressure difference threshold, or (b) determining if the rate of pressure change is above a pressure change threshold; and determining the context comprises determining that the mobile device is underground when the one or more results indicate one or more of: (a) the difference in pressure is above the pressure difference threshold, or (b) the rate of pressure change is above the pressure change threshold.
           However, Das, which is an analogous art, equivalently disclose the method, wherein: determining if the mobile device was near or within the structure at the first time comprises determining that the mobile device was near or within a pathway at the first time; determining if the mobile device was near or within the structure at the second time comprises determining that the mobile device was near or within a building at the second time; determining one or more values indicative of vertical movement comprises one or more of: (a) determining a difference in pressure between a first measurement of pressure made by the pressure sensor of the mobile device at the first time and a second measurement of pressure made by the pressure sensor of the mobile device at the second time, or (b) determining a rate of pressure change during the period of time; comparing the one or more values indicative of vertical movement to the set of one or more threshold conditions comprises one or more of: (a) determining if the difference in pressure is above a pressure difference threshold, or (b) determining if the rate of pressure change is above a pressure change threshold; and determining the context comprises determining that the mobile device is underground when the one or more results indicate one or more of: (a) the difference in pressure is above the pressure difference threshold, or (b) the rate of pressure change is above the pressure change threshold (see, [0055-56 and 64]).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Das with Gupta for the benefit of achieving a communication system that includes the utilization of pressure sensor data, such as barometer readings, in determining contextual information in an energy and time-efficient  manner. 
Regarding claim 14, as mentioned in claim 1, Gupta explicitly fails  to disclose the method, wherein: determining if the mobile device was near or within the structure at the first time comprises determining that the mobile device was not near or within a building or a pathway at the first time; determining one or more values indicative of vertical movement comprises one or more of: (a) determining a difference in pressure between a first measurement of pressure made by the pressure sensor of the mobile device at the first time and a second measurement of pressure made by the pressure sensor of the mobile device at the second time, or (b) determining a rate of pressure change during the period of time; comparing the one or more values indicative of vertical movement to the set of one or more threshold conditions comprises one or more of: (a) determining if the difference in pressure is above a pressure difference threshold, or (b) determining if the rate of pressure change is above a pressure change threshold; and determining the context comprises determining that the mobile device is underground when the one or more results indicate one or more of: (a) the difference in pressure is above the pressure difference threshold, or (b) the rate of pressure change is above the pressure change threshold.
             However, Das, which is an analogous art, equivalently disclose the method, wherein: determining if the mobile device was near or within the structure at the first time comprises determining that the mobile device was not near or within a building or a pathway at the first time; determining one or more values indicative of vertical movement comprises one or more of: (a) determining a difference in pressure between a first measurement of pressure made by the pressure sensor of the mobile device at the first time and a second measurement of pressure made by the pressure sensor of the mobile device at the second time, or (b) determining a rate of pressure change during the period of time; comparing the one or more values indicative of vertical movement to the set of one or more threshold conditions comprises one or more of: (a) determining if the difference in pressure is above a pressure difference threshold, or (b) determining if the rate of pressure change is above a pressure change threshold; and determining the context comprises determining that the mobile device is underground when the one or more results indicate one or more of: (a) the difference in pressure is above the pressure difference threshold, or (b) the rate of pressure change is above the pressure change threshold (see, [0055-56]).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Das with Gupta for the benefit of achieving a communication system that includes the utilization of pressure sensor data, such as barometer readings, in determining contextual information in an energy and time-efficient  manner. 
Regarding claim 17, Gupta discloses a method/ more non-transitory machine-readable media embodying program instructions/system (= method and system for location estimation in a multi-floor environment, see [0004]) comprising:
 determining a first estimated position of a mobile device at a first time (= user 128 depicted to be positioned at floor 108 and user 128 is associated with device 130, see [0029, 0071 and 0086]);
 acquiring, from one or more data sources, a first set of terrain or structural information for a first area that includes the first estimated position (= navigating from floor 706 to floor 708 using staircase 704 in a multi-floor environment 700; and sensor module 210 is configured to facilitate detection of user step movements, see [0071 and 0086]);
 determining, using the first set of terrain or structural information and the first estimated position, that the mobile device was near or within a structure at the first time (= sensor and wireless signal based floor determination are performed, including first uncertainty estimation 1106, see [0086-87]);
 determining a second estimated position of the mobile device at a second time (= at 1108 of the flow 1100, a relative floor determination is performed to generate floor location estimate 1106 along with corresponding second uncertainty estimate 1112, see [0087]);
 acquiring, from the one or more data sources, a second set of terrain or structural information for a second area that includes the second estimated position (= navigating from floor 706 to floor 708 using staircase 704 in a multi-floor environment 700; and sensor module 210 is configured to facilitate detection of user step movements, see [0071 and 0086]);
 determining, using the second set of terrain or structural information and the second estimated position, that the mobile device was near or within the structure at the second time (= at 1108 of the flow 1100, a relative floor determination is performed to generate floor location estimate 1106 along with corresponding second uncertainty estimate 1112, see [0087]);
 determining one or more values indicative of vertical movement by the mobile device during a period of time between the first time and the second time, wherein the one or more values indicative of vertical movement are determined using altitudes of terrain at the first estimated position and the second estimated position (= pressure measurements corresponding to the user movements are received from pressure sensor 214 and a vertical velocity estimation is performed, see [0030, 0062 and 0070]);
 comparing the one or more values indicative of vertical movement to a set of one or more threshold conditions (= vertical velocity information 608 is then compared against a predefined threshold in vertical motion indication, see [0070]).
Gupta explicitly fails to disclose the claimed limitations of: “determining a context of the mobile device based on one or more results of comparing the one or more values indicative of vertical movement to the set of one or more threshold conditions.”
However, Das, which is an analogous art equivalently discloses the claimed limitations of: “determining a context of the mobile device based on one or more results of comparing the one or more values indicative of vertical movement to the set of one or more threshold conditions (see, [0049 and 0055-56]).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Das with Gupta for the benefit of achieving a communication system that includes the utilization of pressure sensor data, such as barometer readings, in determining contextual information in an energy and time-efficient  manner. 
Regarding claim 18, as mentioned in claim 17, Gupta explicitly fails to discloses the method wherein: determining if the mobile device was near or within the structure at the first time comprises determining that the mobile device was near or within a bridge or an overpass at the first time; determining if the mobile device was near or within the structure at the second time comprises determining that the mobile device was near or within the bridge or the overpass at the second time; determining one or more values indicative of vertical movement comprises determining a value indicative of vertical movement that is a difference in terrain altitude between a first altitude of terrain at the first estimated position and a second altitude of terrain at the second estimated position; comparing the one or more values indicative of vertical movement to the set of one or more threshold conditions comprises determining if the difference in terrain altitude is below a terrain altitude difference threshold; and determining the context comprises determining that the mobile device is on the bridge or the overpass when the one or more results indicate the difference in terrain altitude is below the terrain altitude difference threshold.
          However, Das, which is an analogous art, equivalently disclose the method wherein: determining if the mobile device was near or within the structure at the first time comprises determining that the mobile device was near or within a bridge or an overpass at the first time; determining if the mobile device was near or within the structure at the second time comprises determining that the mobile device was near or within the bridge or the overpass at the second time; determining one or more values indicative of vertical movement comprises determining a value indicative of vertical movement that is a difference in terrain altitude between a first altitude of terrain at the first estimated position and a second altitude of terrain at the second estimated position; comparing the one or more values indicative of vertical movement to the set of one or more threshold conditions comprises determining if the difference in terrain altitude is below a terrain altitude difference threshold; and
determining the context comprises determining that the mobile device is on the bridge or the overpass when the one or more results indicate the difference in terrain altitude is below the terrain altitude difference threshold (see, [0045 and 0076]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Das with Gupta for the benefit of achieving a communication system that includes the utilization of pressure sensor data, such as barometer readings, in determining contextual information in an energy and time-efficient  manner. 
19. The method of claim 17, wherein: determining if the mobile device was near or within the structure at the first time comprises determining that the mobile device was near or within an underpass at the first time; determining if the mobile device was near or within the structure at the second time comprises determining that the mobile device was near or within the underpass at the second time; determining one or more values indicative of vertical movement comprises determining a value indicative of vertical movement that is a difference in terrain altitude between a first altitude of terrain at the first estimated position and a second altitude of terrain at the second estimated position; comparing the one or more values indicative of vertical movement to the set of one or more threshold conditions comprises determining if the difference in terrain altitude is above a terrain altitude difference threshold; and determining the context comprises determining that the mobile device is on the underpass when the one or more results indicate the difference in terrain altitude is above the terrain altitude difference threshold.
Regarding claim 19, as mentioned in claim 17, Gupta explicitly fails to discloses the method wherein: determining if the mobile device was near or within the structure at the first time comprises determining that the mobile device was near or within an underpass at the first time; determining if the mobile device was near or within the structure at the second time comprises determining that the mobile device was near or within the underpass at the second time; determining one or more values indicative of vertical movement comprises determining a value indicative of vertical movement that is a difference in terrain altitude between a first altitude of terrain at the first estimated position and a second altitude of terrain at the second estimated position; comparing the one or more values indicative of vertical movement to the set of one or more threshold conditions comprises determining if the difference in terrain altitude is above a terrain altitude difference threshold; and determining the context comprises determining that the mobile device is on the underpass when the one or more results indicate the difference in terrain altitude is above the terrain altitude difference threshold.
          However, Das, which is an analogous art, equivalently disclose the method wherein: determining if the mobile device was near or within the structure at the first time comprises determining that the mobile device was near or within an underpass at the first time; determining if the mobile device was near or within the structure at the second time comprises determining that the mobile device was near or within the underpass at the second time; determining one or more values indicative of vertical movement comprises determining a value indicative of vertical movement that is a difference in terrain altitude between a first altitude of terrain at the first estimated position and a second altitude of terrain at the second estimated position; comparing the one or more values indicative of vertical movement to the set of one or more threshold conditions comprises determining if the difference in terrain altitude is above a terrain altitude difference threshold; and determining the context comprises determining that the mobile device is on the underpass when the one or more results indicate the difference in terrain altitude is above the terrain altitude difference threshold(see, [0045 and 0076]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Das with Gupta for the benefit of achieving a communication system that includes the utilization of pressure sensor data, such as barometer readings, in determining contextual information in an energy and time-efficient  manner. 
Regarding claim 20, as mentioned in claim 1, Gupta explicitly fails to discloses the method wherein: determining if the mobile device was near or within the structure at the first time comprises determining that the mobile device was near or within a tunnel at the first time; determining if the mobile device was near or within the structure at the second time comprises determining that the mobile device was near or within the tunnel at the second time; determining one or more values indicative of vertical movement comprises determining a value indicative of vertical movement that is a difference in terrain altitude between a first altitude of terrain at the first estimated position and a second altitude of terrain at the second estimated position; comparing the one or more values indicative of vertical movement to the set of one or more threshold conditions comprises determining if the difference in terrain altitude is above a terrain altitude difference threshold; and determining the context comprises determining that the mobile device is in the tunnel when the one or more results indicate the difference in terrain altitude is above the terrain altitude difference threshold.
            However, Das, which is an analogous art, equivalently disclose the method wherein: determining if the mobile device was near or within the structure at the first time comprises determining that the mobile device was near or within a tunnel at the first time; determining if the mobile device was near or within the structure at the second time comprises determining that the mobile device was near or within the tunnel at the second time; determining one or more values indicative of vertical movement comprises determining a value indicative of vertical movement that is a difference in terrain altitude between a first altitude of terrain at the first estimated position and a second altitude of terrain at the second estimated position;
comparing the one or more values indicative of vertical movement to the set of one or more threshold conditions comprises determining if the difference in terrain altitude is above a terrain altitude difference threshold; and determining the context comprises determining that the mobile device is in the tunnel when the one or more results indicate the difference in terrain altitude is above the terrain altitude difference threshold (see, [0055-56 and 64]).
             Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Das with Gupta for the benefit of achieving a communication system that includes the utilization of pressure sensor data, such as barometer readings, in determining contextual information in an energy and time-efficient  manner. 

                                         CONCLUSION 
8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.